Case 1:12-cv-01466-ALC Document 47 Filed 08/26/19 Page 1 of 1

  
 

TAICT
g.0'8 FILED

     

COGSS
AUG 26 2019

    
 

Y

 

UNITED STATES DISTRICT COURT
SOUTHERN DIVISION OF NEW YORK.

 

UNITED STATES OF AMERICA, STATE
OF NEW YORK.
ex rel. Clifford Weiner,

Plaintiff, Docket No.: 12-CV-1466

VS. UNDER SEAL

SIEMENS AG, SIEMENS CORPORATION,
SIEMENS

INDUSTRY, SIEMENS SCHLESINGER
ELECTRIC, LLC, JOHN DOE’S 1-100 and
JANE DOE CORPORATIONS 1-100

Defendants.

 

 

lencmkedes ORDER
IT IS ORDERED that the seal on this case be extended six (6) months from February 18,

2013 to August 18, 2013.

SO ORDERED:

\ ite 0 OAT

NORABLE ANDREW L. CARTER, JR., U'S.D.J.

27\S-VS

 
